          Case 1:20-cv-01415-RA Document 18 Filed 09/03/20 Page 1 of 2



                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 MOHAMED K. MANSARAY,                                              DATE FILED:  9-3-20

                             Plaintiff,

                        v.                                           20-CV-1415 (RA)

                                                                          ORDER
 KROUS SECURITY SERVICE AND
 ROBINSON, Security Director,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

       Plaintiff, proceeding pro se and in forma pauperis, filed this action on February 18, 2020.

On July 2, 2020, Defendants filed a motion to dismiss the complaint pursuant to Federal Rule of

Civil Procedure 12(b)(6). See Dkt. 12. On August 3, 2020, having not received any response from

Plaintiff, the Court ordered Defendants to file proof of service on the docket, indicating that they

served their motion on him. See Dkt. 13. Defendants filed the relevant affidavits of service on

August 14, 2020. See Dkts. 15-17. In its August 3rd Order, the Court also ordered Plaintiff to file

“either a response to Defendants’ motion or a letter indicating that he does not intend to file a

response” no later than August 24, 2020, and informed Plaintiff that if he did not respond to its

August 3rd Order, either by responding to the motion to dismiss or by submitting a letter indicating

that he does not intend to do so, the Court may dismiss the action for failure to prosecute pursuant

to Federal Rule of Civil Procedure 41(b). See id. To date, however, Plaintiff has not submitted

anything in response to Defendants’ motion to dismiss or the Court’s August 3rd Order. No later

than September 24, 2020, Plaintiff shall file either a response to Defendants’ motion or a letter

indicating that he does not intend to file a response. If Plaintiff does not file a response
            Case 1:20-cv-01415-RA Document 18 Filed 09/03/20 Page 2 of 2




indicating his intent to pursue this action by September 24, 2020, the Court will dismiss this

action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

          Defendants shall provide a copy of this Order to Plaintiff and file proof of service on the

docket.

SO ORDERED.

Dated:       September 3, 2020
             New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge




                                                      2
